Exhibit 10.2








GUARANTY


GUARANTY, dated as of September 21, 2020 (this “Guaranty”), made by CIM REAL
ESTATE FINANCE TRUST, INC., a Maryland corporation (“Guarantor”), for the
benefit of BARCLAYS BANK PLC, a public limited company organized under the laws
of England and Wales (“Purchaser”).


W I T N E S S E T H :


WHEREAS, Purchaser and CMFT RE Lending RF Sub BB, LLC, a Delaware limited
liability company (the “Seller”), are parties to that certain Master Repurchase
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Master Repurchase
Agreement”);


WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of Seller;


WHEREAS, Guarantor will benefit, directly and indirectly, from the execution,
delivery and performance by Seller of the Transaction Documents, and the
transactions contemplated by the Transaction Documents;


WHEREAS, it is a condition precedent to the initial funding under the Master
Repurchase Agreement that Guarantor execute and deliver this Guaranty for the
benefit of Purchaser and Purchaser is unwilling to enter into the Master
Repurchase Agreement or the other Transaction Documents or the transactions
contemplated thereby without the benefit of this Guaranty; and


NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and to induce Purchaser to enter
into the Master Repurchase Agreement and the other Transaction Documents,
Guarantor hereby agrees as follows:


ARTICLE I.
DEFINITIONS; INTERPRETATION


(a)Each of the definitions set forth on Exhibit A hereto are hereby incorporated
herein by reference. Unless otherwise defined herein, terms defined in the
Master Repurchase Agreement and used herein shall have the meanings given to
them in the Master Repurchase Agreement.


(b)
The following term shall have the meaning set forth below:



“Guaranteed Obligations” shall mean (i) all obligations and liabilities of
Seller to Purchaser, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, or whether for payment or
for performance (including, without limitation, Purchase Price Differential
accruing after the Repurchase Date for any Transaction and Purchase Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Seller, whether or not a claim for post filing or post-petition interest is
allowed in such proceeding), which arise under, or out of or in connection with
the Master Repurchase Agreement, this Guaranty and any other Transaction
Documents, whether on account of the Repurchase Price for the Purchased Assets,
Purchase Price Differential, reimbursement obligations, fees, indemnities, costs
or



--------------------------------------------------------------------------------



expenses (including, without limitation, all fees and disbursements of counsel
to Purchaser), in each case, that are required to be paid by Seller pursuant to
the terms of such documents, all “claims” (as defined in Section 101 of the
Bankruptcy Code) of Purchaser against Seller or otherwise and (ii) all court
costs, enforcement costs and legal and other expenses (including fees and
disbursements of counsel) that are incurred by Purchaser in the enforcement of
any provision of the Transaction Documents, including, but not limited to, this
Guaranty.


(c)The terms defined in this Guaranty have the meanings assigned to them in this
Guaranty and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Guaranty unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty. The term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The term “include” or “including”
shall mean without limitation by reason of enumeration. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles.


ARTICLE II.
NATURE AND SCOPE OF GUARANTY


(a)Guaranty of Obligations. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees and promises to Purchaser and its
successors and assigns permitted in accordance with the terms of the Master
Repurchase Agreement, subject to the terms of this Guaranty, the prompt and
complete payment and performance by Seller of the Guaranteed Obligations as and
when the same shall be due and payable (whether at the stated maturity, by
acceleration or otherwise); provided however that Guarantor’s total aggregate
liability shall not exceed an amount equal to the product of (x) twenty-five
percent (25%) multiplied by (y) the aggregate Repurchase Price for all Purchased
Assets on any one (1) day as determined by the Buyer in its sole discretion that
any amounts under this Guaranty are due and payable (the “Liability Cap”);
provided however, that, the Liability Cap shall not apply to the costs and
expenses of enforcing this Guaranty.


(b)Liability Cap Carve out. The Liability Cap set forth in Article II(a) with
respect to the Guaranteed Obligations shall not apply:


(i)in the event that any of the following events or circumstances shall occur by
or on behalf of Seller and/or Guarantor:


(A)(1) the filing by any Seller Party of any voluntary petition under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or (2) the commencing, or authorizing
the commencement, by any Seller Party of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors;


(B)the solicitation by any Seller Party or any Seller Party otherwise colluding
with petitioning creditors for any involuntary petition, case or proceeding
against any Seller Party under any bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar law relating to the protection of creditors;


(C)any Seller Party seeking or consenting to the appointment of a receiver,



--------------------------------------------------------------------------------



trustee, custodian or similar official for any Seller Party or any substantial
part of the property of any Seller Party; or


(D)the making by any Seller Party of a general assignment for the benefit of
creditors of any Seller Party in connection with any case or proceeding
described in the foregoing clauses (A) or (B); or


(ii)with respect to any and all losses, damages, costs and expenses actually
incurred by Purchaser resulting from any of the following matters:


(1)any fraud, willful misconduct, illegal act, or intentional material
misstatement on the part of any Seller Party or any Affiliate thereof or any
officer, director, partner, member, employee, agent or representative of any
Seller Party or any Affiliate thereof in connection with the execution and
delivery of the Master Repurchase Agreement and the other Transaction Documents,
or any certificate, report, notice, financial statement, representation,
warranty or other instrument or document furnished to Purchaser by any Seller
Party or any Affiliate thereof in connection with the Master Repurchase
Agreement or any other Transaction Document on the Closing Date or during the
term of the Master Repurchase Agreement;


(2)any misappropriation, conversion or intentional misapplication by any Seller
Party or any Affiliate thereof of any Income required to be deposited in the
Collection Account pursuant to Article 5 of the Master Repurchase Agreement;


(3)any failure by Seller to comply with Article 13 of the Master Repurchase
Agreement, which failure results in a substantive consolidation of Seller with
any other entity;


(4)any failure by Seller to fund a Future Advance, which failure is determined
in a final non-appealable judgment by a court of competent jurisdiction in the
United States of America to have been committed by Seller in bad faith;


(5)if any Seller Party or any Affiliate thereof interferes with, frustrates or
prevents Purchaser’s exercise of remedies provided under the Transaction
Documents; provided that any assertion, claim or defense reasonably
made in good faith by Seller or Guarantor as to the existence and continuation
of such Default or Event of Default shall not, and shall not be deemed to,
result in liability under this sub-clause (5);


(6)any claim by any Seller Party or any Affiliate thereof that, after Purchaser
has exercised its remedies under the Transaction Documents, Purchaser is not the
record and beneficial owner of, and did not acquire good and marketable title
to, each Purchased Asset in accordance with the Transaction Documents; or


(7)any loss, damage, cost or expense in connection with the violation of any
environmental law, the correction of any environmental condition, or the removal
of any hazardous, toxic or harmful substances, materials, wastes, pollutants or
contaminants defined as such in or regulated under any environmental law, in
each case to the extent affecting Seller’s or any of its Affiliates’ properties
or any of the Purchased Assets; provided, that Guarantor shall have no liability
under this clause (7) with respect to conditions on any



--------------------------------------------------------------------------------



Mortgaged Property first arising after the date upon which Purchaser enforces
its remedies with respect to the related Purchase Asset pursuant to the
Repurchase Agreement following an Event of Default.


(c)Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be enforced by Purchaser and any
successor or assignee permitted in accordance with the terms of the Master
Repurchase Agreement (each, an “Assignee”) of Purchaser’s rights and obligations
under the Master Repurchase Agreement, in proportion to the percentage interest
therein owned by such Assignee, and shall not be discharged by the assignment or
negotiation of all or part thereof.


(d)Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non- payment, notice of intention to accelerate the maturity, notice
of acceleration of the maturity or any other notice whatsoever. Subject to the
terms of Articles II(a) and II(b) and the Liability Cap, the obligations of
Guarantor hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Seller, or any
other party, against Purchaser or against the payment of the Guaranteed
Obligations, other than the payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with such Guaranteed Obligations
or otherwise.


(e)No Duty to Pursue Others. It shall not be necessary for Purchaser (and
Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Seller or others liable on
the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii) join Seller or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty or (iv)
resort to any other means of obtaining
payment of the Guaranteed Obligations. Purchaser shall not be entitled to
actually receive payment of the same amounts from both Seller and Guarantor.
Purchaser shall not be required to mitigate damages or take any other action to
collect or enforce the Guaranteed Obligations.


(f)Waivers. Guarantor agrees to the provisions of the Transaction Documents, and
hereby waives notice of (i) any loans or advances made by Purchaser to Seller or
the purchase of any Purchased Asset by Purchaser from Seller, (ii) acceptance of
this Guaranty, (iii) any amendment or extension of the Master Repurchase
Agreement or of any other Transaction Documents, (iv) the execution and delivery
by Seller and Purchaser of any other agreement or of Seller’s execution and
delivery of any other documents arising under the Transaction Documents or in
connection with the Guaranteed Obligations, (v) the occurrence of any breach by
Seller or an Event of Default under the Transaction Documents, (vi) Purchaser’s
transfer or disposition of the Transaction Documents, or any part thereof, (vii)
sale or foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Guaranteed Obligations, (viii) protest, proof of non-payment
or default by Seller, (ix) any other action at any time taken or omitted by
Purchaser and (x) except as otherwise provided herein or required by the terms
hereof, all other demands and notices of every kind in connection with this
Guaranty, the Transaction Documents and any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations, provided, however,
that the foregoing shall not constitute a waiver by Guarantor of any notice that
Purchaser is expressly required to provide to Seller or Guarantor or any other
party pursuant to the Transaction Documents.





--------------------------------------------------------------------------------



(g)Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within three
(3) Business Days after demand by Purchaser, pay Purchaser all actual,
documented and out-of-pocket costs and expenses (including, without limitation,
the reasonable fees and expenses of outside counsel) actually incurred by
Purchaser in the enforcement hereof or the preservation of Purchaser’s rights
hereunder. The covenant contained in this Article II(g) shall survive the
payment and performance of the Guaranteed Obligations.


(h)Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Purchaser must rescind or restore any
payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of Seller and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by Seller’s or Guarantor’s payment and performance of
the Guaranteed Obligations which is not so rescinded or Guarantor’s performance
of such obligations and then only to the extent of such performance.


(i)Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Seller or any other party liable for payment of any or all of
the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations (other than those Guaranteed
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the
Transaction Documents) and termination of the Master Repurchase Agreement.
Guarantor hereby subordinates all of its subrogation rights against Seller
arising from payments made under this Guaranty to the full payment of the
Guaranteed Obligations due Purchaser for a period of ninety-one (91) days
following the final payment of the last of all of the Guaranteed Obligations and
termination of the Master Repurchase Agreement. If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations (other than those Guaranteed Obligations (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of the Transaction Documents) shall not have
been paid in full, such amount shall be held by Guarantor in trust for
Purchaser, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Purchaser in the exact form received by
Guarantor (duly indorsed by Guarantor to Purchaser, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as Purchaser may determine.


(j)Seller. The term “Seller” as used herein shall include any new or successor
corporation, limited liability company, association, partnership (general or
limited), joint venture, trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise, gift or bequest of
Seller or any interest in Seller.





--------------------------------------------------------------------------------



ARTICLE III.
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:


(a)Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Master Repurchase Agreement, the other
Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Seller and Purchaser, or any other
parties, pertaining to the Guaranteed Obligations.


(b)Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Purchaser to Seller.


(c)Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Seller, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations or any dissolution of Seller or
Guarantor, or any sale, lease or transfer of any or all of the assets of Seller
or Guarantor, or any changes in the shareholders, partners or members of Seller
or Guarantor; or any reorganization of Seller or Guarantor.
(d)Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against Seller of all or any part of the Master Repurchase
Agreement or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (ii) the officers or representatives executing the
Master Repurchase Agreement or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iii)
Seller has valid defenses (other than payment of the Guaranteed Obligations),
claims or offsets (whether at law, in equity or by agreement) which render the
Guaranteed Obligations wholly or partially uncollectible from Seller, (iv) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable or
(v) the Master Repurchase Agreement or any of the other Transaction Documents
have been forged by any Person other than Purchaser or its Affiliates or
otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Seller or any other
person is found not liable on the Guaranteed Obligations or any part thereof for
any reason (other than by reason of a defense of payment or performance of the
Guaranteed Obligations).


(e)Release of Obligors. Any full or partial release of the liability of Seller
on the Guaranteed Obligations, or any part thereof, or of any co-guarantors, or
any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser



--------------------------------------------------------------------------------



and Guarantor, that other parties will be liable to pay or perform the
Guaranteed Obligations, or that Purchaser will look to other parties to pay or
perform the obligations of Seller under the Master Repurchase Agreement or the
other Transaction Documents.


(f)Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.


(g)Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Purchaser or any of its Affiliates of any collateral, property or security
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranteed Obligations.


(h)Care and Diligence. Except to the extent the same shall result from the gross
negligence, willful misconduct, illegal acts or fraud of Purchaser or its
Affiliates, the failure of Purchaser or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Purchaser (i) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (ii) to foreclose, or initiate any action
to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or
(i)to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.


(i)Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.


(a)Offset. The liabilities and obligations of Guarantor to Purchaser hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of offset, claim or defense (other than payment of the
Guaranteed Obligations) of Seller against Purchaser, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).


(b)Merger. The reorganization, merger or consolidation of Seller into or with
any other corporation or entity.


(c)Preference. Any payment by Seller to Purchaser is held to constitute a
preference under bankruptcy laws, or for any reason Purchaser is required to
refund such payment or pay such amount to Seller or someone else.


(d)Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, illegal acts or bad faith of
Purchaser or its Affiliates, any other action taken or omitted to be taken with
respect to the Transaction Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms



--------------------------------------------------------------------------------



hereof, it is the unambiguous and unequivocal intention of Guarantor that
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES


To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date as follows:


(a)Benefit. Guarantor has received, or will receive, indirect benefit from the
execution, delivery and performance by Seller of the Transaction Documents, and
the transactions contemplated therein.
(b)Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Seller and is
familiar with the value of any and all collateral intended to be pledged as
security for the payment of the Guaranteed Obligations.


(c)No Representation by Purchaser. Neither Purchaser nor any other party on
Purchaser’s behalf has made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty.


(d)Organization. Guarantor (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) has the power to own and hold the assets it purports to own and hold, and
to carry on its business as now being conducted and proposed to be conducted and
(iii) has the power to execute, deliver, and perform its obligations under this
Guaranty.


(e)Authority. Guarantor is duly authorized to execute and deliver this Guaranty
and to perform its obligations under this Guaranty, and has taken all necessary
action to authorize such execution, delivery and performance, and each person
signing this Guaranty on its behalf is duly authorized to do so on its behalf.


(f)Due Execution and Delivery; Consideration. This Guaranty has been duly
executed and delivered by Guarantor, for good and valuable consideration.


(g)Enforceability. This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to general principles of equity.


(h)Approvals and Consents. No consent, approval or other action of, or filing
by, Guarantor with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Guaranty (other than consents, approvals and filings
required by Guarantor as a result of being a publicly traded company or that
have been obtained or made, as applicable, and any such consents, approvals and
filings that have been obtained are in full force and effect).


(i)Licenses and Permits. Guarantor is duly licensed, qualified and in good
standing in every jurisdiction where such licensing, qualification or standing
is necessary, and has all licenses, permits and other consents that are
necessary, for (i) the transaction of Guarantor’s business and ownership of



--------------------------------------------------------------------------------



Guarantor’s properties and (ii) the performance of its obligations under this
Guaranty and any other Transaction Document to which it is a party.


(j)Non-Contravention. Neither the execution and delivery of this Guaranty, nor
consummation by Guarantor of the transactions contemplated by this Guaranty, nor
compliance by Guarantor with the terms, conditions and provisions of this
Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Guarantor, (ii)
any contractual obligation by which Guarantor is bound or to which any assets of
Guarantor are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of the assets of Guarantor,
other than pursuant to the
Transaction Documents, (iii) any judgment or order, writ, injunction, decree or
demand of any court applicable to Guarantor, or (iv) any Requirement of Law.


(k)Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, as of the date hereof, there is no action, suit, proceeding,
investigation, or arbitration pending or, to the Knowledge of Guarantor,
threatened in writing against Guarantor, or any of its Affiliates or assets that
(i) questions or challenges the validity or enforceability of any of the
Transaction Documents or any action to be taken in connection with the
transactions contemplated hereby or thereby, (ii) makes a claim in an aggregate
amount greater than the applicable Litigation Threshold or (iii) which,
individually or in the aggregate, if adversely determined would be reasonably
likely to have a Material Adverse Effect.


(l)No Outstanding Judgments. Except as disclosed in writing to Purchaser, there
are no judgments against Guarantor unsatisfied of record or docketed in any
court located in the United States of America.


(m)Compliance with Law. Guarantor is in compliance in all material respects with
all Requirements of Law. Guarantor is not in default with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority.


(n)Solvency. Guarantor has adequate capital for the normal obligations
foreseeable in a business of its size and character and in light of its
contemplated business operations. Guarantor is generally able to pay, and is
paying, its debts as they come due. After giving effect to this Guaranty and the
contingent obligation evidenced hereby, Guarantor is Solvent, and has assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities fairly estimated) and debts, and has property and assets sufficient
to satisfy and repay its obligations and liabilities, as and when the same
become due.


All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations and termination of the Master
Repurchase Agreement


ARTICLE V.
COVENANTS OF GUARANTOR


Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations (other than those Guaranteed Obligations (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of the Transaction Documents) and termination
of the Master Repurchase Agreement:





--------------------------------------------------------------------------------



(a)
Guarantor Notices.



(i)Default or Event of Default. Guarantor shall, as soon as possible but in no
event later than two (2) Business Days after obtaining Knowledge of such event,
notify Purchaser of the occurrence of any Default or Event of Default.
(ii)Other Defaults. Guarantor shall promptly, and in any event within two (2)
Business Days after actual knowledge thereof, notify Purchaser of any default or
event of default (or similar event) on the part of Guarantor under any
Indebtedness or other material contractual obligations of Guarantor.


(iii)Litigation and Judgments. Guarantor shall promptly (and in any event not
later than two (2) Business Days after obtaining Knowledge thereof) notify
Purchaser of (1) to the extent such event of default could reasonably be
expected to constitute an Event of Default hereunder, any event of default on
the part of Guarantor under any Indebtedness or other material Contractual
Obligations; and (2) the commencement or threat of, settlement of, or judgment
in, any litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceeding affecting Guarantor or any of its Subsidiaries which (A)
relates to a Purchased Asset, (B) questions or challenges the validity or
enforceability of this Guaranty or any action to be taken in connection with the
transactions contemplated hereby, (C) makes a claim against Guarantor in an
aggregate amount greater than the applicable Litigation Threshold or (D) which,
individually or in the aggregate, if adversely determined, would be reasonably
likely to have a Material Adverse Effect.


(iv)Corporate Change. Guarantor shall not change its jurisdiction of
organization unless it shall have provided Purchaser at least fifteen (15)
Business Days’ prior written notice of such change.


(b)Reporting. Guarantor shall deliver (or cause to be delivered) to Purchaser
all financial information and certificates with respect to Guarantor that are
required to be delivered pursuant to Article 12(b) of the Master Repurchase
Agreement within the time frames set forth therein.


(c)Preservation of Existence; Licenses. Guarantor shall at all times maintain
and preserve its legal existence and all of the rights, privileges, licenses,
permits and franchises necessary for the operation of its business and for its
performance under this Guaranty, except to the extent that any failure to do so
would not be reasonably likely to result in a Material Adverse Effect.


(d)Compliance with Obligations. Guarantor shall at all times comply (i) with its
organizational documents, (ii) in all material respects with any agreements by
which it is bound or to which its assets are subject and (iii) any Requirement
of Law.


(e)Books of Record and Accounts. Guarantor shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, consistently applied, and set
aside on its books from its earnings for each Fiscal Year all such proper
reserves in accordance with GAAP, consistently applied.


(f)Taxes and Other Charges. Guarantor shall pay and discharge all taxes, levies,
assessments and other charges imposed on it, on its income or profits, on any of
its property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings
and against which adequate reserves are being maintained, in all material
respects, in accordance with GAAP or are de minimis.



--------------------------------------------------------------------------------





(g)Due Diligence. Guarantor shall permit Purchaser to conduct continuing due
diligence in accordance with Article 28 of the Master Repurchase Agreement.


(h)No Change of Control. Guarantor shall not, without the prior consent of
Purchaser, permit a Change of Control to occur.


(i)Limitation on Distributions. After the occurrence and during the continuation
of any Event of Default or the breach of any of the financial covenants set
forth in Article V(k) below, Guarantor shall not make any payment on account of,
or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
partnership interest of Guarantor (each, a “Distribution”), whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Guarantor; provided that, (a) Guarantor may distribute the minimum amount of
cash required to be distributed so that Guarantor can maintain its status as a
“real estate investment trust” under Sections 856 through 860 of the Code and
avoid the payment of any income or excise taxes imposed under Section 857(b)(1),
857 (b)(3) or 4981 of the Code and (b) the requirements of this Article V(i)
shall in no way restrict Guarantor’s ability to make Distributions with respect
to previously declared dividends.


(j)Voluntary or Collusive Filing. Guarantor shall not voluntarily file a case,
or join or collude with any Person in the filing of an involuntary case, in
respect of Seller under the Bankruptcy Code.


(k)Financial Covenants. Guarantor shall at all times following the Closing Date
until the Guaranteed Obligations (other than those Guaranteed Obligations
(including contingent reimbursement obligations and indemnity obligations)
which, by their express terms, survive termination of the Transaction Documents)
have been paid in full, satisfy the following financial covenants, as determined
quarterly following the end of each fiscal quarter of Guarantor on a
consolidated basis in accordance with GAAP, consistently applied:


(i)Minimum Tangible Net Worth: Consolidated Net Worth shall not be less than the
sum of (i) One Billion Dollars ($1,000,000,000) plus (ii) an amount equal to
seventy-five percent (75.0%) of the aggregate increases in shareholders’ equity
of the Consolidated Group occurring following the Closing Date by reason of the
issuance and sale of Equity Interests of the Consolidated Group (other than
issuances to any Affiliate of Guarantor), including upon any conversion of debt
securities of any member of the Consolidated Group into such Equity Interests
(the “Increase Amount”), minus (iii) the aggregate amount of any redemption,
retirement, surrender, defeasance, repurchase, purchase or similar transaction
or acquisition for value on account of any Equity Interests in any member of the
Consolidated Group following the Closing Date, provided that such aggregate
amount does not exceed the Increase Amount.
(ii)Minimum EBITDA/Net Interest Expense: The ratio of (i) EBITDA for the period
of twelve (12) consecutive months ended on the last day of the applicable fiscal
quarter to (ii) Interest Expense for such period shall not be less than 1.40 to
1.00.


(iii)Minimum Cash Liquidity: Liquidity shall not be less than the lower of (i)
Fifty Million Dollars ($50,000,000) and (ii) the greater of (A) Ten Million
Dollars ($10,000,000) and (B) five percent (5%) of Guarantor’s Recourse
Indebtedness.


(iv)Maximum Leverage Ratio: The ratio of Total Indebtedness to Total Equity may
not exceed 4.00 to 1.00.





--------------------------------------------------------------------------------



(l)Most Favored Nations. In the event that Guarantor or any of its Affiliates
has entered into or shall enter into or amend any other commercial real estate
loan repurchase agreement, warehouse facility or credit facility with any other
lender or repurchase buyer for the purpose of financing commercial real estate
loans reasonably comparable to the Purchased Assets (each as in effect after
giving effect to all amendments thereof, a “Third Party Agreement”) and such
Third Party Agreement contains any financial covenant as to Guarantor for which
there is no corresponding financial covenant in this Guaranty at the time such
financial covenant becomes effective (each an “Additional Financial Covenant”),
or contains a financial covenant applicable solely to Guarantor that corresponds
to a financial covenant in this Guaranty and such financial covenant is more
restrictive as to Guarantor than the corresponding financial covenant in this
Guaranty as in effect at the time such financial covenant becomes effective
(each, a “More Restrictive Financial Covenant” and together with each Additional
Financial Covenant, each an “MFN Covenant”), then (A) Guarantor shall promptly
notify Purchaser of the effectiveness of such MFN Covenant and (B) unless
Purchaser elects otherwise, the financial covenants contained in this Guaranty
shall automatically be deemed to be modified to reflect such MFN Covenant
(whether through amendment of an existing financial covenant contained in this
Guaranty (including, if applicable, related definitions) or the inclusion of an
additional financial covenant (including, if applicable, related definitions),
as applicable). In the event that all Third Party Agreements that contain an MFN
Covenant are or have been amended, modified or terminated and the effect thereof
is to make less restrictive as to Guarantor any MFN Covenant or eliminate any
MFN Covenant, then, upon Guarantor providing written notice to Purchaser of the
same (each, an “MFN Step Down Notice”), the financial covenants in this Guaranty
shall automatically be deemed to be modified to reflect only such MFN Covenants
which are then in effect as of the date of any such MFN Step Down Notice;
provided, however, that in no event will the foregoing cause the financial
covenants of Guarantor to be any less restrictive than the financial covenants
expressly set forth in this Guaranty as of the Closing Date. Promptly upon
request by Purchaser, Guarantor shall execute any amendments, supplements,
modifications and other instruments as Purchaser may reasonably require from
time to time in order to document any such modification and otherwise carry out
the intent and purposes of this paragraph.


ARTICLE VI.
MISCELLANEOUS


(a)Waiver. No failure to exercise, and no delay in exercising, on the part of
Purchaser, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.
The rights of Purchaser hereunder shall be in addition to all other rights
provided by law. No modification or waiver of any provision of this Guaranty,
nor consent to departure therefrom, shall be effective unless in writing signed
by Purchaser and Guarantor and no such consent or waiver shall extend beyond the
particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand (except to the extent such a
notice or demand is required by the terms hereof).


(b)Set-Off. Purchaser is hereby authorized from and after the Closing Date and
until the Guaranteed Obligations (other than those Guaranteed Obligations
(including contingent reimbursement obligations and indemnity obligations)
which, by their express terms, survive termination of the Transaction Documents)
have been paid in full at any time and from time to time upon the occurrence and
during the continuance of an Event of Default, without notice to Guarantor, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Purchaser to or for the
credit or the account of Guarantor against any and all of the obligations of
Guarantor now or hereafter existing under this Guaranty or any other Transaction
Document to Purchaser, irrespective of whether or not Purchaser shall have made



--------------------------------------------------------------------------------



any demand under this Guaranty or any other Transaction Document and although
such obligations of Guarantor may be contingent or unmatured or are owed to a
branch or office of Purchaser different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness. The rights of Purchaser
and its Affiliates under this Article VI(b) are in addition to other rights and
remedies (including other rights of setoff) that they may have.


(c)Notices. Unless otherwise provided in this Guaranty, all notices, consents,
approvals and requests required or permitted hereunder shall be given in writing
and shall be effective for all purposes if sent by (i) hand delivery, with proof
of delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery or (iv) by electronic mail, provided that
such electronic mail notice must also be delivered by one of the means set forth
in (i), (ii) or (iii) above unless the sender of such communication receives a
verbal or electronic confirmation acknowledging receipt thereof (for the
avoidance of doubt, any automatically generated email or any similar automatic
response shall not constitute confirmation); in the case of notice to the
Purchaser, to the address specified in Exhibit I to the Master Repurchase
Agreement and, in the case of notice to Guarantor, to the address specified
below, or to such other address and person as shall be designated from time to
time by Guarantor or Purchaser, as the case may be, in a written notice to the
other in the manner provided for in this Article VI(c). A notice shall be deemed
to have been given: (1) in the case of hand delivery, at the time of delivery,
if on a Business Day, otherwise on the next occurring Business Day, (2) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day,
(3) in the case of expedited prepaid delivery upon the first attempted delivery
on a Business Day or (4) in the case of electronic mail, upon receipt of a
verbal or electronic confirmation acknowledging receipt thereof (for the
avoidance of doubt, any automatically generated email or any similar automatic
response shall not constitute confirmation). A party receiving a notice that
does not comply with the technical requirements for notice under this Article VI
may elect to waive any deficiencies and treat the notice as having been properly
given.


Guarantor:    CIM Real Estate Finance Trust, Inc.
540 Madison Avenue, 8th Floor New York, New York 10022 Attn: Daniel Ottensoser
Email: dottensoser@cimgroup.com


with a copy to:    CIM Real Estate Finance Trust, Inc.
2398 E. Camelback Road, 4th Floor Phoenix, Arizona 85016
Attn:    Nate DeBacker
Email: ndebacker@cimgroup.com; generalcounsel@cimgroup.com


with a copy to:    Dechert LLP
Cira Centre 2929 Arch Street
Philadelphia, Pennsylvania 19104 Attn:
Kenneth Hackman

Email: kenneth.hackman@dechert.com







--------------------------------------------------------------------------------



(d)GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).


(e)
SUBMISSION TO JURISDICTION; WAIVERS.



(i)Guarantor irrevocably and unconditionally (A) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Guaranty or relating in any way to this Guaranty, the Master Repurchase
Agreement or any Transaction under the Master Repurchase Agreement and (B)
waives, to the fullest extent it may effectively do so, any defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and any right of jurisdiction on account of its place of residence or
domicile.


(ii)To the extent that Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any
action brought to enforce its obligations under this Guaranty or relating in any
way to this Guaranty, the Master Repurchase Agreement or any Transaction under
the Master Repurchase Agreement.


(iii)Guarantor hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consents to the service of any summons
and complaint and any other process by the mailing of copies of such process to
it at its address specified herein. Guarantor hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Article VI(e) shall affect the right of
Purchaser to serve legal process in any other manner permitted by law or affect
the rights of Purchaser to bring any enforcement action or proceeding against
any property of Guarantor located in other jurisdictions in the courts of such
other to the extent required by the laws of such other jurisdictions, and
nothing in this Article VI(e) shall affect the right of Guarantor to serve legal
process in any other manner permitted by law or affect the right of Guarantor to
bring any action or proceeding against Purchaser or its property in the courts
of other jurisdictions.


(iv)GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.


(f)Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this



--------------------------------------------------------------------------------



Guaranty shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein unless such continued effectiveness of the Guaranty, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.


(g)Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Purchaser.


(h)Parties Bound; Assignment; Joint and Several. This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Purchaser, assign any of its
rights, powers, duties or obligations hereunder. Purchaser may assign or
transfer its rights under this Guaranty in accordance with the transfer of
assignment provisions of the Master Repurchase Agreement.


(i)Headings. Section headings are for convenience of reference only and shall in
no way affect the interpretation or construction of this Guaranty.
(j)Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.


(k)Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by Seller to Purchaser, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Purchaser hereunder shall be cumulative of any and all other
rights that Purchaser may ever have against Guarantor. The exercise by Purchaser
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.


(l)Entirety. This Guaranty embodies the final, entire agreement of Guarantor and
Purchaser with respect to Guarantor’s guaranty of the Guaranteed Obligations and
supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty is intended by Guarantor and Purchaser as a final and complete
expression of the terms of the guaranty, and no course of dealing between
Guarantor and Purchaser, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty. There are no oral agreements
between Guarantor and Purchaser relating to the subject matter hereof.


(m)Intent. Guarantor acknowledges and intends (i) that this Guaranty constitute
a “securities contract” as that term is defined in Section 741(7)(A)(xi) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code and (ii) that this Guaranty constitutes a “master
netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code to the extent of damages as measured in accordance with Section
562 of the Bankruptcy Code.


[SIGNATURE ON NEXT PAGE]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.






CIM REAL ESTATE FINANCE TRUST, INC., as Guarantor




By: /s/ NATHAN D. DEBACKER    
Name: Nathan D. DeBacker
Title: Chief Financial Officer and Treasurer



























































































--------------------------------------------------------------------------------



[Signature Page lo Guaranty- Barclays/CJM]

